Case 3:19-cv-O00006-HTW-LRA Document 10 Filed 03/25/19 Page 1 of 1

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B

 

SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

 

FROM: 10579062 DETACTOF

SUBJECT: 2241_ Stilley1MtnExtService

DATE: 03/18/2079 09:40:49 PM MAR 25 2619

* UNITED STATES DISTRICT COURT ay RTHURIORNSTON
SOUTHERN DISTRICT OF MISSISSIPPI

OSCAR STILLEY 10579-062 PLAINTIFF

V. 3:19-CV-6 HTW-LRA

MATTHEW WHITAKER, ET AL DEFENDANTS

PLAINTIFF'S MOTION FOR EXTENSION OF TIME FOR SERVICE OF PROCESS
Comes now Plaintiff Oscar Stilley (Plaintiff) and for his motion states:
1. The complaint in this case was filed 1-4-19. The 90 days for effectuation of service of process will elapse soon.
2. The magistrate denied service by US Marshal.

3. Plaintiff appealed the denial of Marshal service 2-8-19. Docket # 8. Plaintiff also sought relief in the nature of
“housekeeping” relief, seeking an order to stack the exhibits so that the pagination of Plaintiff's table of contents coincides with
the clerk's filemark headers. Docket # 7.

4. As of even date Plaintiff has not received any order with respect to the Motion for Order, Docket 7, or the appeal, Docket 8.
5. Plaintiff has no intention of unnecessary delay in the case.
6. If the Court orders Marshal service, the service will be promptly effectuated, based on past experience.

7. Ifthe Court denies Marshal service, Plaintiff will attempt to effectuate service as quickly, reliably, and efficiently as is
reasonably possible. It appears to Plaintiff that the ordinary practice, by the US Marshal Service, is to electronically transmit the
summons and complaint to the attorneys for the government, and request from them an entry of appearance stating that they
have accepted service on a date certain. If it falls upon Plaintiff to effectuate service, Plaintiff would be most grateful if he could
obtain the relevant email addresses and customary protocols, so that he can seek some means of getting these materials
transmitted to the proper parties, in the customary way.

8. No party to this proceeding will be prejudiced by a 90 day extension to effectuate service, calculated from the date of the
ruling on Dockets ## 7 and 8.

WHEREFORE, Plaintiff respectfully requests that the time for service be extended by 90 days, calculated from the date of a
ruling on Plaintiff's pleadings entered as Docket ## 7 and 8; and for such other and further relief as may be appropriate whether
or not specifically requested.

OF
Len PE 3-19

Oscar Stilley — Date
FCC Yazoo City Low

PO Box 5000

Yazoo City, MS 39194

 

CERTIFICATE OF SERVICE - PRISON MAILBOX RULE

Plaintiff by his signature above, pursuant to 28 USC 1746, declares under penalty of perjury that on the date stated above he
placed a copy of this pleading in the prison outgoing mail receptacle, with sufficient 1st class postage attached, addressed to
the clerk of court for filing and service via CM/ECF. ,

 
